EXHIBIT American Financial Group, Inc. Announces Record Twelve Month Core Net Operating Earnings in 2009 · Book Value of $33.35 per share, an increase of 55% since 2008 year end · Record twelve month core net operating earnings of $493 million, $4.23 per share · Full year 2010 earnings guidance increased to $3.30 - $3.70 per share · Repurchased 5 million shares (avg price $24.79 per share) through February 8th Cincinnati, Ohio – February 9, 2010 – American Financial Group, Inc. (NYSE/NASDAQ: AFG) today reported record 2009 fourth quarter net earnings attributable to shareholders of $161 million ($1.38 per share), compared to $39 million ($.32 per share) reported in the 2008 fourth quarter. Record net earnings attributable to shareholders for 2009 were $519 million ($4.45 per share), compared to $196 million ($1.67 per share) in 2008.The significant improvement in the 2009 results reflects after-tax net realized gains of $40 million and $26 million in the 2009 fourth quarter and twelve month periods, respectively, compared to after-tax net realized losses of $83 million and $270 million in the respective 2008 periods. Core net operating earnings were $121 million ($1.04 per share) for the 2009 fourth quarter compared to $122 million ($1.04 per share) in the 2008 fourth quarter.Core net operating earnings were a record $493 million ($4.23 per share) for 2009 compared to $476 million ($4.07 per share) for 2008.Core net operating earnings for 2009 and 2008 generated returns on equity of 16% and 17%, respectively. AFG’s net earnings attributable to shareholders, determined in accordance with generally accepted accounting principles (“GAAP”), include certain items that may not be indicative of its ongoing core operations.The following table identifies such items and reconciles net earnings attributable to shareholders to core net operating earnings, a non-GAAP financial measure that AFG believes is a useful tool for investors and analysts in analyzing ongoing operating trends. In millions, except per share amounts Three months ended December 31, Twelve months ended December 31, 2009 2008 2009 2008 Components of net earnings attributable to shareholders: Core net operating earnings(a) $ 121 $ 122 $ 493 $ 476 Signficant A&E Charges - - - (10 ) Realized investment gains (losses) 40 (83 ) 26 (270 ) Net earnings attributable to shareholders $ 161 $ 39 $ 519 $ 196 Components of EPS: Core net operating earnings $ 1.04 $ 1.04 $ 4.23 $ 4.07 Significant A&E Charges - - - (.09 ) Realized investment gains (losses) .34 (.72 ) .22 (2.31 ) Diluted EPS $ 1.38 $ 0.32 $ 4.45 $ 1.67 Footnotes are contained in the accompanying Notes to Financial Schedules at the end of this release. Page 2 Craig Lindner and Carl Lindner III, AFG’s Co-Chief Executive Officers, commented: “We are quite pleased that AFG continued to produce excellent core net operating earnings in the fourth quarter of 2009.Working with an expectation that premium levels would be lower this year, our teams have executed cautiously, yet opportunistically, to address the challenges presented by a soft rate environment and a depressed economy.We thank God and our management team for these results, particularly during one of the most challenging global economies in decades.We believe that AFG’s ability to produce strong results in this environment demonstrates the value in our specialized insurance businesses.Additionally, the stabilization of market conditions has led to a meaningful improvement in the market value of our investment portfolio, which, coupled with strong earnings, has fueled growth in shareholders’ equity of $1.3 billion since the end of 2008. “During the fourth quarter of 2009, AFG repurchased 3.3 million shares of common stock at an average price per share of $24.62.An additional 1.7 million shares were purchased from January 1 through February 8, 2010 at an average price of $25.12 per share.We believe that purchasing shares at these prices is an effective use of our excess capital, producing a favorable effect on our earnings per share and book value per share.Additionally, we have increased our core earnings guidance for 2010 to be between $3.30 and $3.70 per share, up from $3.10 to $3.50 per share.The 2010 earnings guidance is lower than 2009 results due to the level of favorable reserve development recorded in 2009, the above average profitability in our 2009 crop operations, a continued soft market and lower investment returns expected in 2010.As previously announced, we increased our common stock dividend by 6% over the 2009 rate, reflecting our confidence in the company’s long-term financial outlook.” Business Segment Results The P&C specialty insurance operations generated excellent underwriting profits for the 2009 fourth quarter and full year of $98 million and $424 million, with combined ratios of 84% and 82%, respectively.The 2009 fourth quarter and full year combined ratios improved three points and five points from the respective 2008 periods primarily as a result of higher crop underwriting profits.Results for the 2009 fourth quarter include $17 million (3 points) in unfavorable development compared to $58 million (8 points) of favorable development in 2008.Full year favorable development was $205 million in 2009 (8 points) compared with $251 million (9 points) in 2008.In addition, catastrophe losses totaled $18 million in 2009 compared to $59 million in 2008. Gross and net written premiums were down 12% and 15%, respectively, in the 2009 fourth quarter compared to the same quarter a year earlier.Full year 2009 gross and net written premiums were 12% and 20% lower, respectively, than in 2008.A soft market, a decision to exit certain automotive related lines of business, depressed economic conditions and lower crop prices contributed to declines in gross written premium.Increased cessions under our crop reinsurance agreement further reduced net written premium.Gross and net written premiums, excluding crop operations, decreased 8% and 10% for the year, respectively.Overall average renewal rates in 2009 were flat when compared with the prior year period.Further details of the P&C Specialty operations may be found in the accompanying schedules. The Property and Transportation groupreported an underwriting profit of $115 million in the 2009 fourth quarter, a 25% improvement over the prior year period.The 2009 full year underwriting profit was $236 million, 51% above 2008.Favorable crop yields and relatively stable commodity prices resulted in record profitability for our crop operations and contributed in large measure to these results.Catastrophe losses for this group were $7 million in 2009 compared to $50 million in 2008. Our other property and transportation businesses reported strong underwriting profits notwithstanding soft market conditions. Page 3 Increased cessions under a crop reinsurance treaty reduced net written premiums for the 2009 fourth quarter and year.Additional declines in gross and net written premiums resulted from lower spring commodity prices, planned volume reductions in our inland marine operations and soft market conditions in the property and inland marine and transportation operations.Excluding crop, net written premiums for this group decreased 8% and 11% for the 2009 fourth quarter and full year, respectively, when compared to the 2008 periods. The Specialty Casualty group reported an underwriting loss of $45 million in the 2009 fourth quarter and a 2009 full year underwriting profit of $63 million.These results were considerably lower than 2008 primarily due to $48 million and $56 million, respectively, of pre-tax adverse development in Marketform’s Italian public hospital medical malpractice business related to 2008 and prior years, which Marketform has ceased writing.Approximately one-third of this adverse development is attributable to non-controlling shareholders of Marketform.Also contributing to these results were higher accident year losses in a book of targeted program business, lower underwriting profits in our general liability and excess and surplus lines resulting from a depressed economy, particularly in the homebuilders’ market, and competitive market conditions.Other businesses in this group produced excellent underwriting profit margins, but at lower levels than 2008.Declines in gross and net written premiums for the 2009 fourth quarter and full year are primarily attributable to lower general liability coverages resulting from the softening in the homebuilders market and strong competition in the excess and surplus lines.These declines were partially offset by premium growth from Marketform, our start-up Environmental Division and our Executive Liability business. The Specialty Financial group reported underwriting income of $38 million for the fourth quarter of 2009, compared to a loss of $65 million for the same period a year ago.Underwriting income in 2009 for this group was $134 million, compared to an underwriting loss of $46 million in the comparable 2008 period.Results for the 2009 fourth quarter and full year include favorable development in our run-off Residual Value Insurance (“RVI”) operations of $21 million and $90 million, respectively, due to a significant improvement in used car sale prices during the year.Declines in gross and net written premiums were primarily the result of AFG’s exit from certain automotive-related lines of business during 2009.Premium growth in the Financial Institutions and Fidelity and Crime businesses partially offset these declines. The California Workers’
